         Case 3:20-cv-00846-SRU Document 1 Filed 06/19/20 Page 1 of 10



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

DEBORAH LAUFER, Individually,             :
                                          :
               Plaintiff,                 :
                                          :
v.                                        :            Case No.
                                          :
LORD KRISHNA LLC, A Connecticut Limited :
Liability Company d/b/a ECONO LODGE INN & :
SUITES, and SAMIR BIDJA NEEL, an          :
Individual d/b/a ECONO LODGE INN &        :
SUITES, and MANISH PATEL, an Individual   :
d/b/a ECONO LODGE INN & SUITES,           :
                                          :
               Defendants.

________________________________________



                                         COMPLAINT
                                  (Injunctive Relief Demanded)

       Plaintiff, DEBORAH LAUFER, Individually, on her behalf and on behalf of all other

individuals similarly situated, (sometimes referred to as “Plaintiff”), hereby sues the Defendants

LORD KRISHNA LLC, a Connecticut Limited Liability Company doing business as ECONO

LODGE INN & SUITES, and SAMIR BIDJA NEEL, an individual doing business as ECONO

LODGE INN & SUITES, and MANISH PATEL, an individual doing business as ECONO LODGE

INN & SUITES (sometimes collectively referred to as “Defendants”), for Injunctive Relief, and

attorney’s fees, litigation expenses, and costs pursuant to the Americans with Disabilities Act, 42

U.S.C. § 12181 et seq. (“ADA”).

1.             Plaintiff is a resident of Florida, is sui juris, and qualifies as an individual with

               disabilities as defined by the ADA. Plaintiff is unable to engage in the major life
     Case 3:20-cv-00846-SRU Document 1 Filed 06/19/20 Page 2 of 10



         activity of walking more than a few steps without assistive devices. Instead, Plaintiff

         is bound to ambulate in a wheelchair or with a cane or other support and has limited

         use of her hands. She is unable to tightly grasp, pinch and twist of the wrist to

         operate. Plaintiff is also vision impaired. When ambulating beyond the comfort of her

         own home, Plaintiff must primarily rely on a wheelchair. Plaintiff requires accessible

         handicap parking spaces located closet to the entrances of a facility. The handicap

         and access aisles must be of sufficient width so that she can embark and disembark

         from a ramp into her vehicle. Routes connecting the handicap spaces and all features,

         goods and services of a facility must be level, properly sloped, sufficiently wide and

         without cracks, holes or other hazards that can pose a danger of tipping, catching

         wheels or falling. These areas must be free of obstructions or unsecured carpeting

         that make passage either more difficult or impossible. Amenities must be sufficiently

         lowered so that Plaintiff can reach them. She has difficulty operating door knobs,

         sink faucets, or other operating mechanisms that tight grasping, twisting of the wrist

         or pinching. She is hesitant to use sinks that have unwrapped pipes, as such pose a

         danger of scraping or burning her legs. Sinks must be at the proper height so that she

         can put her legs underneath to wash her hands. She requires grab bars both behind

         and beside a commode so that she can safely transfer and she has difficulty reaching

         the flush control if it is on the wrong side. She has difficulty getting through

         doorways if they lack the proper clearance.

2.       Plaintiff is an advocate of the rights of similarly situated disabled persons and is a

         "tester" for the purpose of asserting her civil rights and monitoring, ensuring, and


                                           2
     Case 3:20-cv-00846-SRU Document 1 Filed 06/19/20 Page 3 of 10



         determining whether places of public accommodation and their websites are in

         compliance with the ADA.

3.       According to the county property records, the Defendants own a place of public

         accommodation as defined by the ADA and the regulations implementing the ADA,

         28 CFR 36.201(a) and 36.104. The place of public accommodation that the

         Defendants own a place of lodging known as ECONO LODGE & SUITES, located

         on 34 Old County Road in Windsor Locks, Connecticut, in HARTFORD COUNTY,

         (hereinafter "Property").

4.       Venue is properly located in this District because the subject Property is located in

         this District.

5.       Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given

         original jurisdiction over actions which arise from the Defendants’ violations of Title

         III of the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. See also 28

         U.S.C. § 2201 and § 2202.

6.       As the owners of the subject place of lodging, Defendants are required to comply

         with the ADA. As such, Defendants are required to ensure that it's place of lodging

         is in compliance with the standards applicable to places of public accommodation,

         as set forth in the regulations promulgated by the Department Of Justice. Said

         regulations are set forth in the Code Of Federal Regulations, the Americans With

         Disabilities Act Architectural Guidelines ("ADAAGs"), and the 2010 ADA

         Standards, incorporated by reference into the ADA. These regulations impose




                                           3
     Case 3:20-cv-00846-SRU Document 1 Filed 06/19/20 Page 4 of 10



         requirements pertaining to places of public accommodation, including places of

         lodging, to ensure that they are accessible to disabled individuals.

7.       More specifically, 28 C.F.R. Section 36.302(e)(1) imposes the following

         requirement:

         Reservations made by places of lodging. A public accommodation that owns,
         leases (or leases to), or operates a place of lodging shall, with respect to
         reservations made by any means, including by telephone, in-person, or through a
         third party -
                 (i) Modify its policies, practices, or procedures to ensure that individuals
                 with disabilities can make reservations for accessible guest rooms during
                 the same hours and in the same manner as individuals who do not need
                 accessible rooms;
                 (ii) Identify and describe accessible features in the hotels and guest rooms
                 offered through its reservations service in enough detail to reasonably
                 permit individuals with disabilities to assess independently whether a
                 given hotel or guest room meets his or her accessibility needs;
                 (iii) Ensure that accessible guest rooms are held for use by individuals
                 with disabilities until all other guest rooms of that type have been rented
                 and the accessible room requested is the only remaining room of that type;
                 (iv) Reserve, upon request, accessible guest rooms or specific types of
                 guest rooms and ensure that the guest rooms requested are blocked and
                 removed from all reservations systems; and
                 (v) Guarantee that the specific accessible guest room reserved through its
                 reservations service is held for the reserving customer, regardless of
                 whether a specific room is held in response to reservations made by others.

8.       These regulations became effective March 15, 2012.

9.       Defendants, either themselves or by and through a third party, accept reservations

         for its hotel online through one or more websites. The purpose of these websites is

         so that members of the public may reserve guest accommodations and review

         information pertaining to the goods, services, features, facilities, benefits,

         advantages, and accommodations of the Property. As such, these websites are

         subject to the requirements of 28 C.F.R. Section 36.302(e).


                                            4
      Case 3:20-cv-00846-SRU Document 1 Filed 06/19/20 Page 5 of 10



10.       Prior to the commencement of this lawsuit, Plaintiff visited the websites for the

          purpose of reviewing and assessing the accessible features at the Property and

          ascertain whether they meet the requirements of 28 C.F.R. Section 36.302(e) and

          her accessibility needs. However, Plaintiff was unable to do so because

          Defendants failed to comply with the requirements set forth in 28 C.F.R. Section

          36.302(e). As a result, Plaintiff was deprived the same goods, services, features,

          facilities, benefits, advantages, and accommodations of the Property available to

          the general public. Specifically:

          A. The website located at: www.expedia.com, did not comply with the Regulation

          because it did not identify accessible rooms, did not allow for booking of

          accessible rooms and provided insufficient information as to whether the rooms or

          features at the hotel are accessible. Hotel amenities, room types and amenities are

          all listed in detail. No information was given about accessibility in the hotel other

          than the statements “Accessible bathroom”, “Wheelchair-accessible path of

          travel”, “Wheelchair-accessible parking” and “In-room accessibility”.

          B. The website located at: www.hotels.com, did not comply with the Regulation

          because it did not identify accessible rooms, did not allow for booking of

          accessible rooms and provided insufficient information as to whether the rooms or

          features at the hotel are accessible. Hotel amenities, room types and amenities are

          all listed in detail. No information was given about accessibility in the hotel other

          than the statements “Accessible bathroom”, “Wheelchair-accessible path of

          travel”, “Wheelchair-accessible parking” and “In-room accessibility”.


                                              5
Case 3:20-cv-00846-SRU Document 1 Filed 06/19/20 Page 6 of 10



    C. The website located at: www.booking.com did not comply with the Regulation

    because it did not identify accessible rooms, did not allow for booking of

    accessible rooms and provided insufficient information as to whether the rooms or

    features at the hotel are accessible. Hotel amenities, room types and amenities are

    all listed in detail. No information was given about accessibility in the hotel.

    D. The website located at: www.orbitz.com did not comply with the Regulation

    because it did not identify accessible rooms, did not allow for booking of

    accessible rooms and provided insufficient information as to whether the rooms or

    features at the hotel are accessible. Hotel amenities, room types and amenities are

    all listed in detail. No information was given about accessibility in the hotel other

    than the statements “Accessible bathroom”, “Wheelchair-accessible path of

    travel”, “Wheelchair-accessible parking” and “In-room accessibility”.

    E. The website located at: www.priceline.com, did not comply with the

    Regulation because it did not identify accessible rooms, did not allow for booking

    of accessible rooms and provided insufficient information as to whether the rooms

    or features at the hotel are accessible. Hotel amenities, room types and amenities

    are all listed in detail. No information was given about accessibility in the hotel

    other than the statements “Accessible rooms/facilities” and “Handicapped

    rooms/facilities”.

    F. The website located at: www.agoda.com did not comply with the Regulation

    because it did not identify accessible rooms, did not allow for booking of

    accessible rooms and provided insufficient information as to whether the rooms or


                                      6
      Case 3:20-cv-00846-SRU Document 1 Filed 06/19/20 Page 7 of 10



          features at the hotel are accessible. Hotel amenities, room types and amenities are

          all listed in detail. No information was given about accessibility in the hotel other

          than the statement “Facilities for disabled guests”.

11.       In the near future, Plaintiff intends to revisit Defendants's websites and/or online

          reservations system in order to test them for compliance with 28 C.F.R. Section

          36.302(e) and/or to utilize the websites to reserve a guest room and otherwise

          avail herself of the goods, services, features, facilities, benefits, advantages, and

          accommodations of the Property.

12.       Plaintiff is continuously aware that the subject websites remain non-compliant and

          that it would be a futile gesture to revisit the websites as long as those violations

          exist unless she is willing to suffer additional discrimination.

13.       The violations present at Defendants's websites infringe Plaintiff's right to travel

          free of discrimination and deprive her of the information required to make

          meaningful choices for travel. Plaintiff has suffered, and continues to suffer,

          frustration and humiliation as the result of the discriminatory conditions present at

          Defendants's website. By continuing to operate the websites with discriminatory

          conditions, Defendants contributes to Plaintiff's sense of isolation and segregation

          and deprives Plaintiff the full and equal enjoyment of the goods, services,

          facilities, privileges and/or accommodations available to the general public. By

          encountering the discriminatory conditions at Defendants's website, and knowing

          that it would be a futile gesture to return to the websites unless she is willing to

          endure additional discrimination, Plaintiff is deprived of the same advantages,


                                             7
      Case 3:20-cv-00846-SRU Document 1 Filed 06/19/20 Page 8 of 10



          privileges, goods, services and benefits readily available to the general public. By

          maintaining a websiteswith violations, Defendants deprive Plaintiff the equality of

          opportunity offered to the general public. Defendants' online reservations system

          serves as a gateway to its hotel. Because this online reservations system

          discriminates against Plaintiff, it is thereby more difficult to book a room at the

          hotel or make an informed decision as to whether the facilities at the hotel are

          accessible.

14.       Plaintiff has suffered and will continue to suffer direct and indirect injury as a

          result of the Defendants’ discrimination until the Defendants are compelled to

          modify their websites to comply with the requirements of the ADA and to

          continually monitor and ensure that the subject websites remain in compliance.

15.       Plaintiff has a realistic, credible, existing and continuing threat of discrimination

          from the Defendants’ non-compliance with the ADA with respect to these

          websites. Plaintiff has reasonable grounds to believe that she will continue to be

          subjected to discrimination in violation of the ADA by the Defendants.

16.       The Defendants have discriminated against the Plaintiff by denying her access to,

          and full and equal enjoyment of, the goods, services, facilities, privileges,

          advantages and/or accommodations of the subject website.

17.       The Plaintiff and all others similarly situated will continue to suffer such

          discrimination, injury and damage without the immediate relief provided by the

          ADA as requested herein.




                                            8
      Case 3:20-cv-00846-SRU Document 1 Filed 06/19/20 Page 9 of 10



18.       Defendants have discriminated against the Plaintiff by denying her access to full

          and equal enjoyment of the goods, services, facilities, privileges, advantages

          and/or accommodations of its place of public accommodation or commercial

          facility in violation of 42 U.S.C. § 12181 et seq. and 28 CFR 36.302(e).

          Furthermore, the Defendants continue to discriminate against the Plaintiff, and all

          those similarly situated by failing to make reasonable modifications in policies,

          practices or procedures, when such modifications are necessary to afford all

          offered goods, services, facilities, privileges, advantages or accommodations to

          individuals with disabilities; and by failing to take such efforts that may be

          necessary to ensure that no individual with a disability is excluded, denied

          services, segregated or otherwise treated differently than other individuals because

          of the absence of auxiliary aids and services.

19.       Plaintiff is without adequate remedy at law and is suffering irreparable harm.

          Plaintiff has retained the undersigned counsel and is entitled to recover attorney’s

          fees, costs and litigation expenses from the Defendants pursuant to 42 U.S.C. §

          12205 and 28 CFR 36.505.

20.       Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

          Plaintiff Injunctive Relief, including an order to require the Defendants to alter the

          subject websites to make them readily accessible and useable to the Plaintiff and

          all other persons with disabilities as defined by the ADA and 28 C.F.R. Section

          36.302(e); or by closing the websitesuntil such time as the Defendants cures its

          violations of the ADA.


                                            9
        Case 3:20-cv-00846-SRU Document 1 Filed 06/19/20 Page 10 of 10



WHEREFORE, Plaintiff respectfully requests:

      a.     The Court issue a Declaratory Judgment that determines that the Defendants at the

             commencement of the subject lawsuit are in violation of Title III of the Americans

             with Disabilities Act, 42 U.S.C. § 12181 et seq. and 28 C.F.R. Section 36.302(e).

      b.     Injunctive relief against the Defendants including an order to revise their websites to

             comply with 28 C.F.R. Section 36.302(e) and to implement a policy to monitor and

             maintain the websites to ensure that they remains in compliance with said

             requirement.

      c.     An award of attorney’s fees, costs and litigation expenses pursuant to 42 U.S.C.

             § 12205.

      d.     Such other relief as the Court deems just and proper, and/or is allowable under

             Title III of the Americans with Disabilities Act.

                                            Respectfully Submitted,

                                            For the Plaintiff, DEBORAH LAUFER,


                                            By: /s/ L. Kay Wilson
                                            L. Kay Wilson, Esq. (ct16084)
                                            WILSON LAW
                                            2842 Main Street, Ste. 332
                                            Glastonbury, CT 06033
                                            (860)559-3733
                                            wilson@kaywilsonlaw.com




                                               10
